 



SECOND AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Second Amendment") is made as of June 19, 2014 by and among H&J
PROPERTIES, LLC, a Tennessee limited liability company (“Seller”) and REVEN
HOUSING REIT, INC., a Maryland corporation (“Buyer”), with reference to the
following recitals:

 

RECITALS

 

A. Whereas, Seller and Buyer entered into that certain Single Family Homes Real
Estate Purchase and Sale Agreement dated April 24, 2014 (“Agreement”) pursuant
to which Seller agreed to sell and Buyer agreed to purchase from Seller,
forty-eight (48) single family homes in the city of Memphis, Tennessee.

 

B. Whereas, Seller and Buyer executed the First Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement on May 31, 2014 (the “First Amendment”)
to amend the Agreement to increase the number of homes sold by Seller and
Purchased by Buyer to sixty-one (61) (collectively, the “Property”), to increase
the Purchase Price, and to extend the Due Diligence Period.

 

C. Whereas, Seller and Buyer have agreed to further amend the Agreement to again
extend the Due Diligence Period and to change certain of the homes constituting
the Property.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.                  Definitions. All initially-capitalized terms used in this
Second Amendment without definition shall have the meanings given such terms in
the Agreement.

 

2.                  Due Diligence Period. The Due Diligence period is hereby
extended until June 30, 2014.

 

3.                  Exhibit A. Exhibit A attached to the First Amendment is
hereby deleted in its entirety and is replaced with the document attached hereto
as Exhibit A.

 

4.                  Governing Law. This Second Amendment shall be governed by
the laws of the State of Tennessee.

 

5.                  Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement remains in full force and effect.

 



1

 

 

6.                  Counterparts. This Second Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Second Amendment shall constitute an original
for all purposes.

 

7.                  Miscellaneous. This Second Amendment, together with the
First Amendment and the Agreement, sets forth the entire agreement between the
parties with respect to the subject matter set forth herein and therein and may
not be modified, amended or altered except by subsequent written agreement
between the parties. In case of any inconsistency between the provisions of the
Second Amendment, the First Amendment, and the Agreement, the provisions of this
Second Amendment shall govern and control. This Second Amendment shall be
binding upon and shall inure to the benefit of Buyer and Seller and their
respective successors and assigns, if any.

 

 

 

[Remainder of this page deliberately left blank]

 

 



2

 

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this Second Amendment to be
duly executed on their behalfs as of the day and year first stated above.

 

 



  SELLER       H&J PROPERTIES, LLC, a Tennessee limited liability company      
    By: /s/ Hulet T. Gregory                     Name:  Hulet T. Gregory  
Its:       Chief Member                                 BUYER           Reven
HOUSING REIT, INC., a Maryland corporation               By:    /s/ Thad L.
Meyer                               Thad L. Meyer              Chief Financial
Officer



 

 

 



3

 

 

 



EXHIBIT A

 

[See attached]

 



4

